Citation Nr: 1448185	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-35 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-operative calluses of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in November 2010; a transcript of that hearing is associated with the claims file.

In March 2011, the Board remanded this issue for additional development.

At the time of the Veteran's November 2010 hearing, the Veteran indicated that his service-connected post-operative calluses of the left foot has adversely affected his ankle and low back.  The Veteran was advised in the March 2011 Board remand, that if he desired to file claims of entitlement to service connection for such disorders as secondary to his post-operative calluses of the left foot, he was to inform the RO.  The Veteran has not made any claims for these conditions and they are accordingly not before the Board.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal. 

As noted above, in March 2011, the Board remanded the issue of entitlement to a rating in excess of 10 percent for post-operative calluses of the left foot for further development.  

This development included obtaining treatment records relevant to his post-operative calluses of the left foot and providing the Veteran an appropriate VA examination to determine the current nature and severity of his post-operative calluses of the left foot.  The Board instructed the VA examiner to identify the nature and severity of all current manifestations of the Veteran's service-connected post-operative calluses of the left foot which included specifically indicating whether such service-connected disability results in neurologic disability.  The VA examiner was to consider a December 2007 VA examiner's statement that it was more likely than not that the Veteran's discomfort on his left foot was related to his surgery that was done in 1985 (during service) and that the numbness/burning sensation could imply that several digital nerves were injured during the procedure.

Per the Board remand instructions, the Veteran underwent a VA examination in July 2011.  The examiner noted that there was "not enough information to determine of the left foot pain is related to military service".  The examiner also noted that "if a specific neurological deficit is something that needs to be discovered, then a neurology consult must be ordered".  The examiner also noted that the Veteran's pain on examination was under his 5th metatarsal head where he said that he had surgery but the examiner could not find any mention of this in the medical record and he had to go solely on the Veteran's description.

Notably, the July 2011 VA examiner did not specifically indicate whether the Veteran's service-connected left foot disability resulted in neurologic disability as the examiner specifically indicated that "if a specific neurological deficit is something that needs to be discovered, then a neurology consult must be ordered".

The examiner likewise failed to consider the December 2007 VA examiner's statement that it was more likely than not that the Veteran's discomfort on his left foot was related to his surgery that was done in 1985 (during service) and that the numbness/burning sensation could imply that several digital nerves were injured during the procedure.

Accordingly, the July 2011 examination report does not comply with the Board's March 2011 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

On remand, an appropriate examiner should render in opinion in accordance with the Board's March 2011 directives.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his post-operative calluses of the left foot.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected post-operative calluses of the left foot.  The examiner should specifically indicate whether such service-connected disability results in neurologic disability.  In this regard, the examiner should consider the December 2007 VA examiner's statement that it was more likely than not that the Veteran's discomfort on his left foot is related to his surgery that was done in 1985 (during service) and that the numbness/burning sensation could imply that several digital nerves were injured during the procedure.  If the examiner determines that the Veteran's post-operative calluses of the left foot result in neurologic disability, s/he should indicate the nature and severity of such disability. 

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements. All opinions expressed should be accompanied by supporting rationale.

2.  Ensure that the opinion report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



